DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
HEWLETT PACKARD DEVELOPMENT COMPANY  (WO 2011/014199 A1), HEWLETT PACKARD DEVELOPMENT COMPANY  (WO 2017/074327 A1) and CANON KABUSHIKI KAISHA (US 6203899) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/US2017/041751 to which the instant application claims priority.
	Zhou et al (US 9656501), which corresponds to WO 2011/014199 A1, and Toles et al (US 10914036), which corresponds to WO 2017/074327 A1, were used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9656501) as evidenced by Varnell (US 2008/0163993), Smook (Handbook of Paper & Pulp Terminology), (Toles et al (US 10914036) and Ischdonat et al (US 2005/0155735).
Claim 1: Zhou et discloses a coating composition for paper comprising a pigment or a mixture of pigments, a surface active substance (surfactant), and a metal-containing polymeric complex that contains a metallic salt, a polymeric latex and polyvinyl alcohol (Abs, col 2, lines 51-57; col 5, lines 34-36; col 9, line 61 to col 10, line 6).  In an embodiment, the pigments are  inorganic pigments (col 3, lines 42-43). 
Disclosed metallic salts include Group I metals, Group II metals and Group III metals and an anion such as fluoride, chloride, iodide, bromide, nitrate, chlorate, acetate and combinations thereof (col 7, lines 31-50).  
The ratio of metallic salt to inorganic pigments is in the range of about 1/20 to ¼ by weight of the total inorganic pigments (col 7, lines 61-65).  The weight of polymeric latex to polyvinyl alcohol ranges from 1.4/1 to 2.5/1 by dry weight (col 8, lines 10-15).  The amount of metal containing polymeric complex is from about 3% to about 12% of the coating composition (col 8, lines 15-18).
In examples, a pre-mix was made using 10 parts dry weight of polymer latex, 3 parts dry weight polyvinyl alcohol, 10 parts of a solution containing 32% of calcium chloride salt to provide a metal containing polymeric complex (col 12, lines 24-44, Example 1).
In an example, a coating composition (Composition A) was made comprising the following components, per 100 parts pigment (col 13, lines 50-65, Example 3):
Additive	Description	Amount	Dry Percent
Foamaster VF ® 	(surfactant)	0.2 parts by dry wt 	0.15 dry wt%
Covercarb 85 ®	(CaCO--3)	80 parts by dry wt 	76 dry wt%
Hydralux 91 ®	(kaolin clay)	20 parts by dry wt 	7.6 dry wt%
Penford gum 280 	(starch)	10 parts by dry wt 	7.6 dry wt%
Leucophor NS LI ®	(optical brightener)	5 parts by dry wt 	3.8 dry wt%
Mowiol 383 ®	(polyvinyl alcohol)	10 parts by dry wt 	7.6 dry wt%
DOW XU31264.50 ®	(latex)	3 parts by dry wt 	2.3 dry wt%
CaCl2 	(metal salt)	3.2 parts by dry wt 	2.4 dry wt%
The amount of polyvinyl alcohol in the example is considered to touch or overlay the upper claimed limit of about 7 dry wt%.  Alternatively, Zhou et al discloses a broad range of ratios of latex to polyvinyl alcohol and a broad range of amount of metal containing polymeric complex in the coating composition.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, one of ordinary skill in the art would have been motivated to optimize the amount of polyvinyl alcohol in the coating composition to achieve desired properties of the coating.
Zhou et al does not specifically teach the use of the coating composition for a packaging liner, but does teach that the substrate to which the coating is applied includes any type or size of substrate suitable for digital color imaging devices, such as electrophotographic or ink-jet imaging devices (col 10, lines 15-20).  Zhou et al further teaches that the inventive compositions can form an ink-receiving  or image-receiving layer to impart improved printing characteristics (col 2, lines 41-50 and 58-63).  It is generally known in the art to print using ink-jet printers on papers from fine paper to linerboard (see Varnell, [0044] for evidence).  Linerboard is used for liners or facings for corrugated box stock (packaging0 and for wrapping applications (see Smook, p 256).  Therefore, it would have been obvious to one of ordinary skill in the art to use the coatings of Zhou et al for coating liner for packaging and corrugated cardboard with a reasonable expectation of improving printability of the liner coated with the composition.
Claim 2: The composition of Example 3, discussed above, meets claimed amounts of inorganic pigment and metallic salt (fixing agent), but fails to disclose the claimed amount of latex.  However, the amounts of the components in the coating composition of Zhou et al are broadly claimed and, as also discussed above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, one of ordinary skill in the art would have been motivated to optimize the amount of latex in the coating composition to achieve desired properties of the coating.
Claim 3: As discussed above, the coating composition of Zhou et al comprises a surfactant.  Zhou et al also discloses that the mixture of pigments can comprise organic pigments such as plastic pigments (col 3, lines 30-34) or, at least, it would have been obvious to one of ordinary skill in the art to include plastic pigments in the composition with a reasonable expectation of improving printability of the liner coated with the composition.  Zhou et al further discloses other coating additives that can be included in the coating, such as dispersing agents and water (col 9, lines 37-60).  Water is also included in the metal containing polymeric complex (col 12, Example 1).
Claim 4: As discussed above, it would have been obvious to one of ordinary skill in the art to include contains plastic pigments in the coating.  The coating composition of Example 3 of Zhou et al (previously discussed) contains a claimed amount of surfactant.  Regarding the amount of plastic pigments, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, one of ordinary skill in the art would have been motivated to optimize the amount of plastic pigment in the coating composition to achieve desired properties of the coating.
Claim 5: The metallic salts (fixing agent) disclosed by Zhou et al are non-polymeric.
Claim 6: Suitable inorganic pigments include calcium carbonate, kaolin clay, etc. (col 3, lines 42-44).   Calcined kaolin clay is mentioned as a suitable inorganic pigment to obtain a desired porosity in the coating (col 4, line 59 to col 5, line 3; col 14, lines 46-47).  Calcium carbonate is generally obtained in either precipitated or ground form.  Absent convincing evidence of unexpected results commensurate in scope with the claims, selecting ground calcium carbonate and/or calcined clay would have been obvious to one of ordinary skill in the art with a reasonable expectation of success in forming a suitable coating.  
Claim 7: In Example 3 of Zhou et al, discussed above, the ratio of metallic salt to polyvinyl alcohol is 3.2/10, which is out of the claimed range.  However, for reasons discussed above, one of ordinary skill in the art would have been motivated to optimize the amounts of metallic salt and polyvinyl alcohol in the coating composition to the claimed ratio to achieve desired properties of the coating.
Claim 8: Zhou et al discloses that the coating is applied to form an ink-receiving or image-receiving layer to impart improved printing characteristics, media including the coating composition (col 2, lines 41-50).  Zhou et al discloses coating a paper and a paper coated with the inventive coating of Example 3 (col 15, Example 4).  As discussed above, coating the inventive coating on a liner would have been obvious to one of ordinary skill in the art.  Linerboard is used for liners or facings for corrugated box stock (packaging) and for wrapping applications (see Smook, p 256).  Therefore, a coated liner for corrugated packaging comprising a base liner and an ink-receiving layer disposed on the base liner , the ink-receiving layer including the inventive coating composition of Zhou et al would have been an obvious product to one of ordinary skill in the art.
Claim 9: The limitations have been discussed with respect to Claim 2 above.
Claim 10: It is generally known in the art to bleach one side of containerboard to provide a surface for printing (see Toles et al, col 1, lines 5-22).  It is also generally known to form a liner from bleached fibers to provide appearance and printability to a cardboard product (see Ischdonat et al, [0004]). Therefore a bleached base liner would have been obvious to one of ordinary skill in the art to provide a surface for printing.
Claim 11: In an example, Zhou et al Zhou et al discloses a method comprising printing using an ink-jet (liquid ink) printer on the (ink-receiving) coating layer of a paper coated with the inventive coating for improving printing properties (col 15, lines 1-15, Example 4).  As discussed above, applying the coating to a liner would have been obvious, therefore it also would have been obvious to one of ordinary skill in the art to print using an ink-jet (liquid ink) printer on the (ink-receiving) coating layer of a liner coated with the inventive coating for improving printing properties.
Claim 12: Commercial high speed printers in the art print at speeds up to 400 feet per minute (see Toles et al, col 8, lines 33-41).  It would have been obvious to one of ordinary skill in the art to print on the liner at the highest speed possible that provides acceptable print quality to avoid impeding production.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9656501) in view of Smook (Handbook for Pulp and Paper Technologists), hereinafter Smook2.
 Claim 13 : The disclosure of Zhou et al is used as above.  As previously discussed, Zhou et al discloses coating a paper comprising pulp with the inventive coating solution (col 15, Example 4).  As also discussed above, coating the inventive coating on a liner (which comprises pulp) would have been obvious to one of ordinary skill in the art.  Therefore, a method comprising applying the composition of Zhou et al as a coating solution to the pulp of a base liner would also have been obvious to one of ordinary skill in the art.  Zhou et al does not disclose the amount of water in the coating solution.  However, Zhou does disclose that the coating comprises pigment in the form of a pigment slurry or dispersion (col 5, lines 34-36), the latex is a dispersion of polymeric micro-particles in an aqueous matrix (col 6, lines 26-28) and that the coating contains water as a liquid vehicle in some embodiments (col 9, lines 48-50).  
Smook2 teaches that paper coatings are aqueous dispersions ranging in total solids from 50% to more than 70% (p 287, 1st full paragraph, right column). Therefore, it would have been obvious to one of ordinary skill in the art to include sufficient water in the coating composition of Zhou et al to achieve a solids content on the claimed range in view of Smook2 as a typical coating formulation.  Drying of the paper and coating to obtain the final dried coating would also have been obvious as a typical procedure (Smook 2, p 287, 2nd full paragraph, left column; p 292, right column, “Drying of Coatings”).
Claim 14: Zhou et al teaches that the coating composition, conditions and post-coating processing are adjusted to provide the required porosity (col 4, lines 43-49).  It would have been obvious to one of ordinary skill in the art to coat the liner at the highest speed possible that provides required coating properties to avoid impeding production.
Claim 15: Zhou et al teaches that the coating composition, conditions and post-coating processing are adjusted to provide the required porosity (col 4, lines 43-49).  It would have been obvious to one of ordinary skill in the art to adjust the coating thickness to provide required coating properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748